355 F.2d 207
Paul G. TANIS, Appellant,v.Billie TANIS.
No. 15452.
United States Court of Appeals Third Circuit.
Argued Jan. 18, 1966.Decided Feb. 9, 1966.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Herman P. Weinberg, Philadelphia, Pa., for appellant.
Steven A. Arbittier, Philadelphia, Pa.  (Anthony S. Minisi, Philadelphia, Pa., Wolf, Block Schorr and Solis-Cohen, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error.  The Order of the District Court dated May 3, 1965 will be affirmed.